DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on December 15, 2021 in which claims 1, 3-13, 15-19, and 25 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to file management method and apparatus.  The closest prior art Chang et al. (US 2009/0183117) is directed to dynamic generation of target files from template files and tacking of the processing target files. However, Chang either singularly or in combination, fail to anticipate or render obvious the recited features “A file management method performed by a terminal having a first application installed thereon, the method comprising: displaying, by the terminal, an interface of the first application; storing, by the terminal, a target file received through the first application; extracting, by the terminal, related information of the target file, wherein the related information of the target file comprises file feature information, and the file feature information comprises a name of the target file; searching, by the terminal, for a storage path of the target file in storage space of the terminal based on the related information of the target file, wherein the related information of the target file further comprises application feature information of the first application, and the application feature information comprises a name of the first application, a name of a display interface of the terminal when the target file is being downloaded, or a combination thereof, and the searching, by the terminal, for the storage path of the target file in storage space of the terminal based on the related information of the target file comprises: determining, by the terminal, a search path of the target file based on the application feature information of the first application, and searching, by the terminal, the search path for the target file based on the file feature information of the target file; and displaying, by the terminal, a control used for performing file management on the target file on the interface of the first application, when the storage path of the target file is successfully found”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1, 3-13, 15-19, and 25 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Zhang (US 2017/0206019) relates to Data Backup Method and Apparatus, Data Restoration Method and Apparatus, and Server, specifically The backup method includes the following steps of obtaining, by a backup server, an original differential bitmap of a first target volume; obtaining valid data in each fixed-length data block from the first target volume according to the original differential bitmap; saving a bitmap corresponding to a fixed-length data block including the valid data to a fixed-length volume bitmap file of the fixed-length data block according to the original differential bitmap.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162